Exhibit 10.1

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY

SEVERANCE AND CHANGE IN CONTROL PAY PLAN FOR U.S. EXECUTIVES

(Adopted March 8, 2020)

The purpose of the Willis Towers Watson Public Limited Company Severance and
Change in Control Pay Plan for U.S. Executives, as amended from time to time
(the “Plan”), is to better provide for the retention of key executives through
providing them with a higher degree of financial security, on the terms and
conditions hereinafter stated. The Plan is intended to be a severance pay plan
governed by Title I of ERISA primarily for the purpose of providing benefits for
a select group of management or highly compensated employees. All benefits under
the Plan will be paid solely from the general assets of the Company.

ARTICLE I

DEFINITIONS

Section 1.01 As used in this Plan, the following terms shall have the respective
meanings set forth below:

(a) “409A CIC” shall have the meaning ascribed to such term in Section 4.04 of
the Plan.

(b) “Accountants” shall have the meaning ascribed to such term in Section 6.04
of the Plan.

(c) “AFR” shall have the meaning ascribed to such term in Section 6.05 of the
Plan.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Bonus” means the annual bonuses payable pursuant to the Company’s Annual
Incentive Plan or such other plan that provides for the payment of annual
incentive bonuses as may be, from time to time, authorized by the Board or the
Compensation Committee.

(g) “Cause” means: the Participant’s (i) gross or chronic neglect or negligence
in the performance of the Participant’s employment duties with respect to the
Company or its Subsidiaries having been provided reasonable notice of such
neglect or negligence and a period of at least ten (10) days after the
Participant’s receipt of such notice to cure and/or correct such performance
neglect or negligence, (ii) willful misconduct in connection with the
Participant’s employment which is injurious to the Company or its Subsidiaries
(willful misconduct shall be understood to include, but not be limited to, any
breach of the duty of loyalty owed by the Participant to the Company or its
Subsidiaries), (iii) conviction of any criminal act (other than minor road
traffic violations not involving imprisonment), (iv) breach of any of the
Participant’s restrictive covenants and other obligations as provided in the
Participant’s employment agreement (if any), or any other non-compete agreement
and/or confidentiality agreement entered into between the Participant and the
Company or any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) material violation of any written Company policy
after reasonable notice and an opportunity to cure such violation within ten
(10) days after the Participant’s receipt of such notice.

 

1



--------------------------------------------------------------------------------

(h) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) of ownership, directly or indirectly, beneficially or
of record, by any Person or group of Persons of the Ordinary Shares representing
more than 50% of the aggregate voting power represented by the issued and
outstanding Ordinary Shares; or

(ii) occupation of a majority of the Board (other than vacant seats) by Persons
who were neither (A) nominated by the Board nor (B) appointed by members of the
Board so nominated; or

(iii) the consummation of a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions.

For the avoidance of doubt, a transaction shall not constitute a Change in
Control (x) if effected for the purpose of changing the place of incorporation
or form of organization of the ultimate parent entity of the Company or its
Subsidiaries (including where the Company is succeeded by an issuer incorporated
under the laws of another state, country or foreign government for such purpose
and whether or not the Company remains in existence following such transaction)
and (y) where all or substantially all of the Person(s) who are the beneficial
owners of the outstanding voting securities of the Company immediately prior to
such transaction will beneficially own, directly or indirectly, all or
substantially all of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors of the
ultimate parent entity resulting from such transaction in substantially the same
proportions as their ownership, immediately prior to such transaction, of such
outstanding securities of the Company.

(i) “CIC Period” means the period of time beginning on the date that is six
(6) months prior to a Change in Control and ending on the date that is
twenty-four (24) months following such Change in Control.

(j) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and also has the meaning ascribed to it in Section 3.01(c).

(k) “COBRA Payment Period” shall have the meaning ascribed to such term in
Section 3.01(c) of the Plan.

(l) “Code” means the Internal Revenue Code of 1986, as amended.

(m) “Company” means Willis Towers Watson Public Limited Company, a corporation
organized under the laws of Ireland, and any successor corporation thereto.

 

2



--------------------------------------------------------------------------------

(n) “Company Change” means any merger, consolidation or corporate reorganization
of the Company, including, for the avoidance of any doubt, a Change in Control.

(o) “Compensation Committee” means the Compensation Committee of the Board.

(p) “Date of Termination” means the date on which a Participant’s employment by
the Company and its Subsidiaries terminates.

(q) “Dodd – Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

(r) “Eligible Executive” means an employee of the Company or any Subsidiary who
is considered a Section 16 officer within the meaning of the Exchange Act.

(s) “EIP” means the Willis Towers Watson Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time, or any successor plan thereto.

(t) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(v) “Excise Tax” means the excise tax imposed by Section 4999 of the Code.

(w) “Good Reason” means that one or more of the following events has occurred
without the Participant’s written consent: (i) a material adverse diminution in
the Participant’s position, authority or responsibilities or the assignment to
Participant of duties or responsibilities which are materially inconsistent with
the Participant’s position; provided, that, a material diminution in the
foregoing shall not be deemed to have occurred solely as a result of the
occurrence of a Change in Control or the Company ceasing to be a public company,
so long as the position, authority or responsibilities of the Participant with
the Company (or the Subsidiary employing the Participant) (the “Employer”) or
any successor is not otherwise materially diminished, (ii) a material reduction
in the Participant’s monthly base salary or target annual incentive plan
percentage; or (iii) the Participant is required to relocate the Participant’s
office outside a radius of fifty (50) miles from the Participant’s current
office location. The Participant may not resign or otherwise terminate the
Participant’s employment for any reason set forth above as Good Reason unless
the Participant first notifies the Employer in writing describing such Good
Reason within ninety (90) days of the first occurrence of such circumstances,
and, thereafter, such Good Reason is not corrected by the Employer within thirty
(30) days of the Participant’s written notice of such Good Reason, and the
Participant actually terminates employment within ninety (90) days following the
expiration of the Employer’s 30-day cure period described above.

(x) “Involuntary Termination” means a termination of the Participant’s
employment by the Company other than for Cause and other than as a result of the
Participant’s death or Permanent Disability.

(y) “LTI Award” means an award covering the outstanding shares of the Company
granted under the EIP.

 

3



--------------------------------------------------------------------------------

(z) “LTI Award Agreement” means the form of award agreement evidencing, and
governing the terms of, an LTI Award.

(aa) “Non-CIC Period” means the period prior to or following a CIC Period.

(bb) “Nonqualifying Termination” means a termination of the Participant’s
employment other than a Qualifying Termination.

(cc) “Notification Letter” shall have the meaning ascribed to such term in
Section 2.01 of the Plan.

(dd) “Ordinary Shares” means the ordinary shares of the Company, with a nominal
value of $0.000304635 per Share.

(ee) “Participant” means any Eligible Executive who is selected to be a
participant in the Plan by action of the Compensation Committee as specified
herein.

(ff) “Permanent Disability” means that the Participant would qualify to receive
long-term disability payments under the long-term disability policy, as it may
be amended from time to time, of the Company or the Subsidiary to which the
Participant provides services covering the Participant or, if no such plan
exists or applies, such term will mean a determination that a person is “totally
disabled” by the Social Security Administration.

(gg) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company.

(hh) “Plan Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
Person to whom the Plan Administrator has delegated, in writing, any authority
or responsibility with respect to the Plan, but only to the extent of such
delegation.

(ii) “Qualifying Termination” means (i) an Involuntary Termination, or (ii) a
termination of the Participant’s employment as a result of a resignation by the
Employee for Good Reason.

(jj) “Recoupment Rules” means the Company’s Compensation Recoupment Policy, as
amended from time to time, or the rules or regulations promulgated under the
Dodd-Frank Act or by any stock exchange on which the Company’s securities are
listed.

(kk) “Release” means the form of waiver and release of claims that is provided
by the Plan Administrator.

(ll) “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

(mm) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of fifty (50) % or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity.

(nn) “Target Bonus Amount” means, with respect to any Year, the Participant’s
target Bonus for such Year based upon the Company’s forecasted operational plan.

(oo) “Year” means the fiscal year of the Company.

ARTICLE II

PARTICIPATION

Section 2.01 Participation in the Plan. The Compensation Committee may designate
any Eligible Executive to be a Participant. Promptly following such designation,
each Participant shall be notified of his or her participation in a formal
communication from the Compensation Committee or the Company (a “Notification
Letter”). Participation in the Plan shall be determined in the Compensation
Committee’s sole discretion. Each Eligible Executive shall become a Participant
on the date the Eligible Executive signs and properly returns the Notification
Letter. Participation in the Plan means that the severance payments and benefits
under the Plan supersede and replace any previously offered or agreed payments
or benefits (including non-monetary) in the nature of severance, howsoever
arising. Once participation in the Plan has commenced, a Participant shall
remain a Participant until the first to occur of (i) a Nonqualifying Termination
and (ii) the completion of the delivery of all benefits under the Plan following
the termination of his or her employment under circumstances giving rise to a
right to such benefits.

Section 2.02 Benefits Eligibility. A Participant shall become entitled to
benefits under the Plan in the event he or she experiences a Qualifying
Termination, provided that all of the conditions set forth in Section 2.03 are
satisfied in the case of a Qualifying Termination, and provided further that any
benefits or severance entitlements provided to a Participant under this Plan
shall be offset as contemplated under Section 2.05.

Section 2.03 Conditions.

(a) As a condition precedent to entitlement of each Participant to benefits
under Sections 3.01(b) and (c) of the Plan, the Participant agrees to each of
the following:

(i) The Participant shall have executed, within twenty-one (21) days, or if
required for an effective age release, forty-five (45) days, following the
Participant’s Date of Termination, a Release, and the applicable revocation
period set forth in such release shall have expired;

(ii) The Participant agrees to execute a resignation letter stating that
effective as of the Participant’s Date of Termination, or such earlier date as
required or requested by the Company, the Participant resigns as any officer or
director position with the Company or any of its Subsidiaries of which he or she
is a member and/or to which he or she has been appointed;

 

5



--------------------------------------------------------------------------------

(iii) The Participant shall return to the Company all property of the Company
(or Subsidiary) in the possession of the Participant (or of a person controlled
by the Participant); and

(iv) The Participant shall reasonably cooperate with the Company to complete the
transition of matters with which the Participant is familiar or responsible to
other executives or employees and to make himself or herself reasonably
available to answer questions or assist in matters which may require attention
after the Participant’s Date of Termination.

(v) The Participant shall have executed, as of the date participation in this
Plan by the Participant becomes effective, the consent in the form provided by
the Company pursuant to which the Participant shall acknowledge and agree to
waive any and all rights to any severance payments or benefits to which the
Participant may be entitled to under any other agreement, policy or other
arrangements other than as contemplated in this Plan.

(b) As a condition precedent to entitlement of each Participant to benefits
under Sections 3.02(b), (c) and (d) of the Plan, the Participant agrees to
complete the requirements of Section 2.03(a)(ii)-(v) above.

Section 2.04 A Participant shall not be required to mitigate the amount of any
payment or benefit provided for in the Plan by seeking other employment or
otherwise and, except as provided in Sections 3.01(c) or 3.02(d), no such
payment or benefit shall be offset or reduced by the amount of any compensation
or benefits provided to the Participant in any subsequent employment.

Section 2.05 The severance payments and benefits under the Plan to a Participant
are intended to constitute the exclusive payments and benefits in the nature of
severance or termination pay that shall be due to a Participant upon termination
of his or her employment and to supersede any previously offered or agreed
payments or benefits (including non-monetary) in the nature of severance,
howsoever arising. Without limiting any of the foregoing, the severance payments
and benefits under the Plan shall be in lieu of (or offset by) severance
benefits or entitlements, termination indemnities, pay in lieu of notice, or the
like provided under any of the Participant’s other agreements, plans, practices
or arrangements with the Company or a Subsidiary. Any reductions in payments or
benefits shall be made in a manner that complies with Section 409A of the Code.
For the avoidance of doubt, there shall be no duplication of benefits under the
Plan or otherwise.

ARTICLE III

TERMINATION BENEFITS

Section 3.01 Involuntary Termination During Non-CIC Period. If, during a Non-CIC
Period, the employment of a Participant terminates as a result of an Involuntary
Termination, then, subject to the terms of the Plan, the Participant shall be
entitled to the following (which, to the extent payable directly to the
Participant, shall be payable in accordance with Article IV):

 

6



--------------------------------------------------------------------------------

(a) a lump-sum cash amount equal to the sum of (A) the Participant’s earned and
unpaid base salary from the Company and its Subsidiaries through the Date of
Termination, (B) any outstanding Bonus for which (i) the performance period has
been completed, (ii) the Compensation Committee has determined on or prior to
the Date of Termination that the payment for the Bonus is due and owing, and
(iii) the Bonus is otherwise payable in accordance with the provisions of the
plan governing the Bonus, (C) any paid time off pay that is accrued and unused
as of the Date of Termination, and (D) any unreimbursed expenses properly
incurred by the Participant in accordance with the Company’s business expense
reimbursement policy;

(b) an amount equal to the sum of (A) twelve (12) months of base salary
calculated using the Participant’s base salary as of the Date of Termination,
and (B) Participant’s Target Bonus Amount for the Year in which the
Participant’s Date of Termination occurs, to be paid in twelve (12) equal
monthly installments in accordance with Article IV;

(c) provided that the Participant properly and timely elects continuation
healthcare coverage under Section 4980B of the Code and the Treasury Regulations
thereunder or any similar state medical and dental insurance continuation
coverage program (“COBRA”), the cost of the entire amount of the COBRA premiums
for the continuation of group healthcare coverage for the Participant and the
Participant’s eligible dependents, if applicable, under the Company’s group
medical and dental plans from the date immediately following the Date of
Termination and continuing until the earlier of (i) the date that is eighteen
(18) months following the Date of Termination, (ii) the date that the
Participant becomes eligible to receive benefits under another employer’s group
health plan and (iii) the date that the Participant ceases to be eligible for
COBRA (the “COBRA Payment Period”), with the understanding that following the
COBRA Payment Period, any further continuation of coverage under applicable law
shall be at the Participant’s sole responsibility and expense. Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that the payment of COBRA premiums or the provision of benefits hereunder is
likely to result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company will instead pay the
Participant, on the Company’s regular payroll dates during the remainder of the
COBRA Payment Period, a fully taxable cash payment equal to the amount of the
COBRA premiums that the Company has agreed to pay pursuant to this
Section 3.01(c) for the corresponding payroll period; and

(d) the Participant shall be entitled to such benefits under his or her
outstanding LTI Awards as may be provided under the applicable LTI Award
Agreement.

Section 3.02 Qualifying Termination During CIC Period. If, during the CIC
Period, the employment of the Participant terminates as a result of Qualifying
Termination, then, subject to the terms of the Plan, the Participant shall be
entitled to the following (which, to the extent payable directly to the
Participant, shall be payable in accordance with Article IV):

(a) a lump-sum cash amount equal to the sum of (A) the Participant’s earned and
unpaid base salary from the Company and its Subsidiaries through the Date of
Termination, (B) any outstanding Bonus for which (i) the performance period has
been completed, (ii) the Compensation Committee has determined on or prior to
the Date of Termination that the

 

7



--------------------------------------------------------------------------------

payment for the Bonus is due and owing, and (iii) the Bonus is otherwise payable
in accordance with the provisions of the plan governing the Bonus, (C) any paid
time off pay that is accrued and unused as of the Date of Termination, and
(D) any unreimbursed expenses properly incurred by the Participant in accordance
with the Company’s business expense reimbursement policy;

(b) a pro-rata portion of the Bonus payable for the Year in which the Date of
Termination occurs, calculated by multiplying the amount of the Bonus that is
determined to be payable based on the actual attainment level, by a fraction,
the numerator of which is the number of months the Participant was employed
during the Year in which the Date of Termination occurs and the denominator of
which is 12;

(c) a lump-sum cash amount equal to the sum of (A) twenty-four (24) months of
base salary calculated using the Participant’s highest monthly rate of base
salary during the twelve (12) month period immediately preceding the Date of
Termination, or if greater, immediately preceding the Change in Control in the
case of a Qualifying Termination occurring on a date that follows a Change in
Control, and (B) two (2) times the Participant’s Target Bonus Amount for the
Year in which the Date of Termination occurs, or if greater, for the Year in
which the Change in Control occurs in the case of a Qualifying Termination
occurring on a date that follows a Change in Control, provided that the amount
contemplated under this Section 3.02(c) shall be reduced by any amounts payable
under Section 3.01(b);

(d) provided that the Participant properly and timely elects continuation
healthcare coverage under COBRA, the cost of the entire amount of the COBRA
premiums for the continuation of group healthcare coverage for the Participant
and the Participant’s eligible dependents, if applicable, under the Company’s
group medical and dental plans from the Date of Termination through the last day
of the COBRA Payment Period, with the understanding that following the COBRA
Payment Period, any further continuation of coverage under applicable law shall
be at the Participant’s sole responsibility and expense. Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of COBRA premiums or the provision of benefits hereunder is likely
to result in a violation of the nondiscrimination rules of Section 105(h)(2) of
the Code or any statute or regulation of similar effect (including, without
limitation, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
providing the COBRA premiums, the Company will instead pay the Participant, on
the Company’s regular payroll dates during the remainder of the COBRA Payment
Period, a fully taxable cash payment equal to the amount of the COBRA premiums
that the Company has agreed to pay pursuant to this Section 3.02(d) for the
corresponding payroll period; and

(e) the Participant shall be entitled to such benefits under his or her
outstanding LTI Awards as may be provided under the applicable LTI Award
Agreement.

ARTICLE IV

FORM AND TIME OF PAYMENT

Section 4.01 The payments and amounts contemplated under Sections 3.01(a) and
3.02(a) shall be made as of the Date of Termination.

 

8



--------------------------------------------------------------------------------

Section 4.02 The monthly installments contemplated under Section 3.01(b) shall
begin on the sixtieth (60th) day after the Participant’s Date of Termination,
provided that the Participant shall have executed the Release and the revocation
period will have expired within such sixty (60) day period.

Section 4.03 The payment contemplated under Section 3.02(b) shall be made at the
time that such Bonuses are generally payable to all participants and in any
event prior to March 15th of the calendar year following the end of the Year in
which the Date of Termination occurs.

Section 4.04 The lump sum payment contemplated under Section 3.02(c) shall be
made on the sixtieth (60th) day after the later of the Participant’s Date of
Termination and the date of the Change in Control. Notwithstanding the
foregoing, if the amount contemplated under Section 3.02(c) constitutes deferred
compensation subject to Section 409A of the Code, then if the (i) Change in
Control does not constitute a “change in control event” within the meaning of
the Treasury Regulations promulgated under Section 409A of the Code (a “409A
CIC”), the amount contemplated under Section 3.02(c) shall instead be paid (or
continue to be paid, as applicable) in installments in accordance with
Section 4.02 (with the amount of installments that continue to be paid upon a
Change in Control where installments have already commenced pursuant to
Section 3.01(b) increased in equal amounts to reflect the amount payable under
Section 3.02(c)); or (ii) Date of Termination occurs prior to a Change in
Control and the Change in Control constitutes a 409A CIC, then the amount
contemplated under Section 3.02(c) shall be paid in accordance with the first
sentence of this Section 4.04, but it shall be reduced by the aggregate amount
payable pursuant to Section 3.01(b) and the amounts payable pursuant to
Section 3.01(b) will continue be paid in accordance with Section 4.02.

Section 4.05 The monthly installments contemplated under Section 3.01(c) and
Section 3.02(d), if applicable, shall begin on the sixtieth (60th) day after the
Participant’s Date of Termination, provided that, in the case of
Section 3.01(c), the Participant shall have executed the Release and the
revocation period will have expired within such sixty (60) day period.

Section 4.06 Anything in this Plan to the contrary notwithstanding, no amount
payable on a date or within a period that is by reference to a Participant’s
termination of employment under Article III hereof that is nonqualified deferred
compensation subject to Section 409A of the Code shall be paid unless the
Participant experiences a Separation from Service, and if the Participant is a
“specified employee” within the meaning of Section 409A of the Code as of the
date of the Separation from Service (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
shall instead be paid with interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, to the
Participant on the first business day that immediately follows the earlier of
(i) the date that is six months following the date of the Participant’s
Separation from Service or (ii) the date of the Participant’s death, to the
extent such delayed payment is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code, or any successor provision
thereto.

 

9



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENT OF PLAN

Section 5.01 This Plan may be amended at the sole discretion of the Board or
Compensation Committee provided that the Board, or the Compensation Committee,
as applicable, shall provide written notice to the Participant no less than one
year prior to any amendment that materially and adversely impacts the right of a
Participant under the Plan, and provided further that the Plan shall not be
amended once the Company enters into a definite binding agreement, the
consummation of which would result in the occurrence of a Change in Control.

ARTICLE VI

FEDERAL EXCISE TAX UNDER SECTION 4999 OF THE CODE

Section 6.01 In the event that the benefits provided for in this Plan (together
with any other benefits or amounts payable or provided to a Participant)
otherwise constitute “parachute payments” within the meaning of Section 280G of
the Code and would, but for this Article VI be subject to the Excise Tax, then
the Participant’s benefits under this Plan (together with any other benefits or
amounts payable or provided to such Participant) shall be either: (i) delivered
in full, or (ii) delivered as to such lesser extent as would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Participant on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. In
the event of a reduction of benefits hereunder, the Accountants (as defined
below) shall determine which benefits shall be reduced, in accordance with
Section 6.02 hereof, so as to achieve the principle set forth in the preceding
sentence. In no event shall the foregoing be interpreted or administered so as
to result in an acceleration of payment or further deferral of payment of any
amounts (whether under this Plan or any other arrangement) in violation of
Section 409A.

Section 6.02 Any reduction in the Participant’s benefits under this Plan and/or
otherwise payable or provided to such Participant shall be made as follows:

(a) first, payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first;

(b) second, payments due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable or deliverable last reduced first;

(c) third, payments that are payable in cash that are valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24);

 

10



--------------------------------------------------------------------------------

(d) fourth, payments due in respect of any equity valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and

(e) fifth, all other non-cash benefits will be reduced pro-rata.

Section 6.03 In each case, the amounts of the payments and benefits shall be
reduced in the inverse order of their originally scheduled dates of payment or
vesting, as applicable, and shall be so reduced only to the extent necessary to
achieve the reductions contemplated under Section 6.01.

Section 6.04 Unless the Company and the Participant otherwise agree in writing,
all determinations required to be made under this Article VI, including the
manner and amount of any reduction in the Participant’s benefits under this
Plan, and the assumptions to be utilized in arriving at such determinations,
shall be promptly determined and reported in writing to the Company and the
Participant by the independent public accountants or other independent advisors
selected by the Company that are not serving as the accountants or auditors for
the individual, entity or group effecting the Change in Control (the
“Accountants”), and all such computation and determinations shall be conclusive
and binding upon the Participant and the Company. All fees and expenses of the
Accountants shall be borne solely by the Company, and the Company shall enter
into any agreement requested by the Accountants in connection with the
performance of the services hereunder. For purposes of making the calculations
required by this Article VI, the Accountants may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request to make a
determination under this Article VI.

Section 6.05 As expressly permitted by Q/A #32 of the Treasury Regulations under
Code Section 280G, with respect to performing any present value calculations
that are required in connection with this Article VI, the Participant and the
Company each affirmatively elect to utilize the Applicable Federal Rates (“AFR”)
that are in effect as of the date this Plan is adopted and the Accountants shall
therefore use such AFR in their determinations and calculations.

ARTICLE VII

PLAN ADMINISTRATION

Section 7.01 The Plan Administrator will administer the Plan and may interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.

Section 7.02 The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

 

11



--------------------------------------------------------------------------------

Section 7.03 The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator will be limited
to the specified services and duties for which they are engaged, and such
persons will have no other duties, obligations or responsibilities under the
Plan. Such persons will exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
will be borne by the Company.

Section 7.04 Following the occurrence of a Change in Control, the Company may
not remove from office the individual or individuals who served as Plan
Administrator immediately prior to the Change in Control; provided, however, if
any such individual ceases to be affiliated with the Company, the Company may
appoint another individual or individuals as Plan Administrator so long as the
substitute Plan Administrator consists solely of an individual or individuals
who (a) were officers of the Company immediately prior to the Change in Control,
(b) were directors of the Company immediately prior to the Change in Control and
are not affiliated with the acquiring entity in the Change in Control or
(c) were selected or approved in writing by an officer or director described in
clause (a) or (b).

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01 Withholding Taxes. The Company may withhold from all payments due
to the Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

Section 8.02 Scope of Benefits under Plan. Nothing in this Plan shall be deemed
to entitle the Participant to continued employment with the Company or its
Subsidiaries; provided, however, that notwithstanding anything herein to the
contrary, any termination of the Participant’s employment shall be subject to
all of the benefit and payment provisions of this Plan.

Section 8.03 Successors’ Binding Obligation.

(a) This Plan shall not be terminated by any Company Change or transfer of
assets. In the event of any Company Change or transfer of assets, the provisions
of this Plan shall be binding upon the surviving or resulting corporation or any
person or entity to which the assets of the Company are transferred.

(b) The Company agrees that concurrently with any Company Change or transfer of
assets, it will cause any successor or transferee unconditionally to assume by
written instrument delivered to the Participant (or his beneficiary or estate)
all of the obligations of the Company hereunder. Failure of the Company to
obtain such assumption prior to the effectiveness of any such Company Change or
transfer of assets that results in a Change in Control shall constitute Good
Reason hereunder and shall entitle the Participant to compensation and other
benefits from the Company in the same amount and on the same terms as the
Participant would be entitled hereunder if the Participant’s employment were
terminated in connection with a Change in Control other than by reason of a
Nonqualifying Termination. For purposes of implementing the foregoing, the date
on which any such Company Change or transfer of assets becomes effective shall
be deemed the date Good Reason occurs, and the Participant may terminate
employment for Good Reason on or following such date.

 

12



--------------------------------------------------------------------------------

(c) The rights under this Plan shall inure to the benefit of and be enforceable
by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

Section 8.04 Compensation Recoupment. Pursuant to the Dodd-Frank Act, the
benefits provided for in this Plan shall not be deemed fully earned or vested,
even if paid or distributed to the Participant, if the amount payable under
Article III or any portion thereof is deemed incentive compensation and subject
to recovery, or “clawback” by the Company pursuant to the provisions of the
Dodd-Frank Act and any Recoupment Rules. In addition, the Participant hereby
acknowledges that this Plan may be amended as necessary and/or shall be subject
to any recoupment policies adopted by the Company to comply with the
requirements and/or limitations under the Dodd-Frank Act and any Recoupment
Rules, or any other federal or stock exchange requirements, including by
expressly permitting (or, if applicable, requiring) the Company to revoke,
recover and/or clawback the benefits provided herein.

Section 8.05 Notice.

(a) For purposes of this Plan, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three (3) days after
deposit in the United States mail, registered and return receipt requested,
postage prepaid, addressed as follows:

If to the Participant:

To the most recent address of the Participant set forth in the personnel records
of the Company

If to the Company:

Willis Towers Watson Public Limited Company

c/o Office of the General Counsel

200 Liberty Street, 7th Floor

New York, NY 10281

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.

(b) A written notice of the Participant’s Date of Termination by the Company or
the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Participant’s employment under the

 

13



--------------------------------------------------------------------------------

provision so indicated and (iii) specify the Date of Termination. In the case of
a termination by the Company other than a termination for Cause, the Date of
Termination shall not be less than (30) days after the notice of termination is
given. In the case of a termination by the Participant, the Date of Termination
shall be the date that the cure period contemplated under Section 1.01(w) has
expired if the Company has failed to remedy within such period the circumstances
constituting Good Reason. The failure by the Participant or the Company to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Participant or the Company
hereunder or preclude the Participant or the Company from asserting such fact or
circumstance in enforcing the Participant’s or the Company’s rights hereunder.

Section 8.06 Employment with Subsidiaries. Employment with the Company for
purposes of this Plan shall include employment with any Subsidiary.

Section 8.07 Governing Law; Validity. The interpretation, construction and
performance of the provisions of this Plan shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to the principle of conflicts of laws, to the extent the laws of
the State of New York are not preempted by ERISA. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which other provisions shall
remain in full force and effect.

Section 8.08 Waiver. No provision of this Plan may be waived unless such waiver
is agreed to in writing and signed by the Participant and by a duly authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by the Participant or the Company to insist
upon strict compliance with any provision of this Plan or to assert any right
the Participant or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this Plan.

Section 8.09 Limitations on Assignment. Except as otherwise provided herein or
by law, no right or interest of any Eligible Executive under the Plan will be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof will be effective; and no third party creditors of an Eligible
Executive will have any right or interest in any Eligible Executive’s rights or
interests under the Plan. When a payment is due under this Plan to a severed
employee who is unable to care for his or her affairs or dies after accruing
benefit rights under the Plan, payment may be made directly to his or her legal
guardian or personal representative, executor or estate administrator, as the
case may be.

Section 8.10 Code Section 409A. It is intended that this Plan shall comply with
the provisions of Section 409A of the Code, and the Plan shall be interpreted
and administered in a manner consistent with this intent. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan to ensure that all payments
are made in a manner that complies with Section 409A of the Code

 

14



--------------------------------------------------------------------------------

(including, without limitation, the avoidance of penalties thereunder) to the
extent permitted under Section 409A of the Code; provided, however, that the
Company is under no obligation to make such amendment or modification and makes
no representations that the payments hereunder will be exempt from any penalties
that may apply under Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to this Plan. Nothing in this
Plan shall provide a basis for any person to take action against the Company or
any affiliate thereof based on matters covered by Section 409A of the Code,
including the tax treatment of any amount paid under the Plan, and neither the
Company nor any of its affiliates shall under any circumstances have any
liability to the Participant or the Participant’s estate or any other party for
any taxes, penalties or interest due on amounts paid or payable under this Plan,
including taxes, penalties or interest imposed under Section 409A of the Code.

Section 8.11 Unfunded Plan. The Plan will not be required to be funded unless
such funding is authorized by the Board in its sole discretion. Regardless of
whether the Plan is funded, no Eligible Executive will have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

ARTICLE IX

CLAIMS, INQUIRIES, APPEALS

Section 9.01 Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the claims administrator in writing by an
applicant (or his or her authorized representative), as follows:

Claims Administrator

c/o Office of the Chief Human Resources Officer

Willis Towers Watson Public Limited Company

1450 Brickell Avenue, Suite 1600

Miami, FL 33131

Attention: Chief Human Resources Officer

Section 9.02 Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the claims administrator must notify the applicant,
in writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the applicant, and will include specific reasons
for the denial, specific references to the Plan provision upon which the denial
is based, a description of any information or material that the claims
administrator needs to complete the review (and an explanation of why such
information or material is necessary), an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring civil action under section 502(a) of
ERISA, if his or her claim is denied upon review.

This written notice will be given to the applicant within (90) days after the
claims administrator receives the application, unless special circumstances
require an extension of time, in which case, the claims administrator has up to
an additional (90) days for processing the application. If an extension of time
for processing is required, written notice of the extension will be furnished to
the applicant before the end of the initial (90) day period.

 

15



--------------------------------------------------------------------------------

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the claims administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application will be deemed to be denied. The applicant will then be permitted to
appeal the denial in accordance with the review procedure described below.

Section 9.03 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review will be in
writing and will be addressed to:

Plan Administrator

c/o Office of the General Counsel

Willis Towers Watson Public Limited Company

200 Liberty Street, 7th Floor

New York, NY 10281

Attention: General Counsel

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

Section 9.04 Decision on Review. The Plan Administrator will act on each request
for review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will outline, in a manner calculated to be understood by the
applicant, the specific reason or reasons for the denial, references to the
specific Plan provisions upon which the decision is based, a statement that the
applicant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim, and a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA. If written notice of the Plan
Administrator’s decision is not given to the applicant within the time
prescribed in this Section 9.04 the application will be deemed denied on review.

Section 9.05 Rules and Procedures. The Plan Administrator may establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.

 

16



--------------------------------------------------------------------------------

Section 9.06 Exhaustion of Remedies. No claim for benefits under the Plan may be
brought in any forum until the claimant (a) has submitted a written application
for benefits in accordance with the procedures described by Section 9.01 above,
(b) has been notified by the claims administrator that the application is denied
(or the application is deemed denied due to the claims administrator’s failure
to act on it within the established time period), (c) has filed a written
request for a review of the application in accordance with the appeal procedure
described in Section 9.03 above and (d) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator’s failure to take any action on the claim within
the time prescribed by Section 9.04 above).

Section 9.07 Final Dispute Resolution. Any and all disputes under this Plan
(including but not limited to disputes regarding interpretation, scope, or
validity of the Plan, any pendant state claims if not otherwise preempted by
ERISA) remains unresolved after the exhaustion of the claims procedure outlined
in Sections 9.01 through 9.06, above, will be submitted to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York.

 

17